                                                                                              4/14/2020

                                                                             April 13, 2020

Via ECF and Email

Hon. Andrew L. Carter, Jr.                                        Application GRANTED. Sentencing
United States District Court Judge                                adjourned to 8/14/20 at 11:30 a.m.
Southern District of New York
40 Foley Square                                                   SO ORDERED.
New York, NY 10007

                               Re: United States v. Mark Brock, 19 Cr. 05 (ALC)

Dear Judge Carter:

       I am CJA counsel to Mark Brock. I write, with no objection from the government, to request a
90-day adjournment of Mr. Brock’s sentencing, currently scheduled for May 6, 2020.

        The Court-appointed mitigation specialist is still waiting for records that she has requested and
the current COVID-19 health crisis has made it difficult to see Mr. Brock.

        Therefore, I respectfully request a 90-day adjournment of Mr. Brock’s sentencing. Given my
current trial schedule, I ask for a date August 10, 2020 or later.

       I thank the Court for its attention to this matter.


                                                             Very truly yours,

                                                                     /s/

                                                             Dawn M. Cardi


cc:    AUSA Danielle Sassoon (via ECF and E-mail)
       AUSA Andrew Chan (via ECF and E-mail)



                                                                April 14, 2020
